Citation Nr: 0412488	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to April 
1953.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant submitted a notice of 
disagreement with the decision in January 2003, and a 
statement of the case was issued in January 2003.  The 
appellant perfected his appeal to the Board with the filing 
of a substantive appeal in February 2003.  

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

Pertinent to the issues on appeal, the veteran requested a 
Board videoconference hearing in his February 2003 
substantive appeal.  Pursuant to 38 C.F.R. § 20.700 (2003), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  It does not appear that the 
veteran has withdrawn his hearing request.  Therefore, the 
case must be returned to the RO so that the veteran is 
afforded an opportunity to present testimony at a Board 
hearing via videoconference.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
veteran for a Board videoconference 
hearing.  The RO should notify the 
veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



